Citation Nr: 1541546	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-13 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration
Memorial Programs Service in Ft. Leavenworth, Kansas


THE ISSUE

Entitlement to a Government headstone or marker.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to July 1945.  He died in May 1989.  The appellant is the Veteran's stepson.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2012 decision of the Department of Veterans Affairs (VA) National Cemetery Administration Memorial Programs Service in Ft. Leavenworth, Kansas.


FINDING OF FACT

The Veteran died prior to November 1, 1990, and his grave is currently marked in a private cemetery.  


CONCLUSION OF LAW

The criteria for a Government headstone or marker have not been met.  38 U.S.C.A. §§ 101(2), 2306(a), 2402 (West 2014); 38 C.F.R. §§ 3.1(d), 38.620(a), 38.631 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will furnish, when requested, appropriate Government headstones or markers at the expense of the United States for the unmarked graves of veterans not buried in a national cemetery.  38 U.S.C.A. §§ 101(2), 2306(a), 2402; 38 C.F.R. §§ 3.1(d), 38.620(a).  

In December 2001, Congress passed the Veterans' Education and Benefits Expansion Act of 2001, Public Law 107-103.  Prior to the passage of this Act, VA was restricted from furnishing a marker for an already marked grave.  Pursuant to Public Law 107-103, Title V, § 502, however, Section 2306 of Title 38, United States Code, was amended by adding subsection (d)(1), which established a five-year pilot program that directed VA to furnish an appropriate headstone or marker for the graves of eligible veterans buried in private cemeteries, regardless of whether the grave was already marked with a privately purchased marker.  This amendment was specifically noted to apply with respect to markers for the graves of individuals who died on or after the date of the law's enactment, which was December 27, 2001.  It was further indicated that the authority to furnish such a marker expired on December 31, 2006. 

However, under the Dr. James Allen Veteran Vision Equity Act of 2007, Public Law 110-157, Section 2306(d) was amended again, and the authority to provide a Government-furnished headstone or marker for privately marked graves of eligible veterans interred in private cemeteries became permanent.  In addition, Section 203(b) of Public Law 110-157 made the second marker benefit retroactive to November 1, 1990, and allowed VA to provide a headstone or marker for the graves of individuals who died on or after that date, regardless of whether the grave was already marked with a privately-purchased headstone or marker.  

Accordingly, as the law currently stands, under 38 U.S.C. § 2306(d), VA will furnish, when requested, an appropriate Government headstone or marker at the expense of the United States for the grave of a veteran who is buried in a private cemetery, notwithstanding that the grave is marked by a headstone or marker furnished at private expense.  38 U.S.C.A. § 2306 (d)(1).  Pursuant to the corresponding regulatory provisions, VA will furnish an appropriate Government headstone or marker for the grave of a decedent who (1) died on or after November 1, 1990; (2) is buried in a private cemetery; and (3) was a veteran or other person eligible for burial in a national cemetery and meeting certain other requirements.  38 C.F.R. § 38.631(a), (b).

The record reflects, and the appellant concedes, that the Veteran died in May 1989, prior to November 1, 1990, and that his grave is currently marked in a private cemetery.  Therefore, the Veteran is not eligible for a Government headstone or marker under the law.

The Board acknowledges the appellant's contensions that the Veteran's current marker is in poor condition, that the Veteran served honorably, and that, when the Veteran died, the funeral director told the appellant that he would request a Government headstone but that such headstone was never received.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503(a), 7104(c); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As there is simply no legal basis to grant the appellant's claim, it must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A Government headstone or marker is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


